DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2021. The phrase varying is a process term which requires different classification because is a process limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 1 stoichiometric ratio, exactly 

With respect to claim 6, it is unclear if the first material and the second material are mixed or they are separate layers, because claim 1 states that drift region has first material and second material, then how would the second material be next to both base and substrate, accordingly the word transition was not construed as next to. Furthermore, percentage of what element in the compound was increased, examiner ca not read applicant’s specification in to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-8,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US Pub No. 2006029805).

 	With respect to claim 1, Kawamura et al discloses a substrate (60,Fig.6) with a first type of doping (P,Fig.6); a drift region (61,62,Fig.6) including a first semiconductor material (Sige,Fig.6) and a second semiconductor material (Si,Fig.6) having dissimilar band gaps, the drift region having a second type of doping (n type,Fig.6); and a base region (63,Fig.6) with the first type of doping, wherein the drift region is disposed between the substrate and the base region (Fig.6). Kawamura et al shows band gap of each of the two drift regions change along 

 	With respect to claim 2, Kawamura et al discloses wherein the built-in electric field reduces a band gap barrier region (Fig.7) for minority charge carriers and increases a drift velocity of the minority charge carriers in the drift region (Fig.6 and 7 disclose the same concept as what applicant disclosing in claim 1, therefore, this phenomena is inherent).


 	With respect to claim 4, Kawamura et al does not explicitly disclose wherein a percentage of the second semiconductor material increases from a first value within the drift 

 	With respect to claim 5, the arts cited above do not explicitly disclose  wherein the first value is equal to or greater than zero. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 6, Kawamura et al the way describes claim 1 above does not explicitly disclose  wherein a percentage of the second semiconductor material increases from a first value at a point within the drift region to a higher value at a transition between the drift region and the substrate, and wherein the percentage of the second semiconductor material increases from a second value within the drift region to a higher value at a transition between the drift region and the base region; however, in para 33 Kawamura et al discloses that germanium is increased throughout thickness of the drift layer . However, it would have been obvious to one or ordinary skill in the art at the time of invention to modify Kawamura et al such that first layer becomes second layer (in name only) and the second layer becomes the first layer; such that according in para 33 the germanium concentration is increased throughout thickness of the new second layer; therefore, wherein a percentage of the second semiconductor material increases from a first value at a point within the drift region to a higher value at a transition between the drift region and the substrate, and wherein the percentage of the second semiconductor material increases from a second value within the drift region to a higher value at a transition between the drift region and the base region, as a design choice.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 8, Kawama et al discloses wherein the first and second semiconductor materials comprise silicon (Si) (Fig.6) and germanium (Ge) (Fig.6), silicon- carbide (SiC) and germanium-carbide (GeC), or SiC and aluminum.

 	With respect to claim 16, Kawamura et al discloses an insulated-gate bipolar transistor (IGBT), (Fig.6), comprising: a drift region (61,62,Fig.6) including a first semiconductor material (Si,Fig.6) and a second semiconductor material (SiGe,Fig.6) having dissimilar band gaps, where the first semiconductor material includes silicon (Si) (Fig.6) and the second semiconductor material includes germanium (Ge) (Fig.6); Kawamura et al shows band gap of each of the two drift region changes along the depth of the drift region (Fig.7). However, it does not explicitly disclose wherein a stoichiometry ratio of the Si and Ge varies as a function of distance within the drift region to provide a built-in electric field via band gap modulation for reducing a band gap barrier to minority charge carriers within the drift region. However, it would have been obvious to one of ordinary skill in the art at the time of invention to change the stoichiometric ratio of the first and second regions in order to change the bandgap according to fig.7 instead of changing doping concentration because it is make the process of fabrication easier.



 	With respect to claim 18, Kawamura et al discloses wherein a percentage of Ge increases from a first value within the drift region to a higher value at a transition between the drift region a region of opposite doping in the IGBT (Para 33 shows as thickness of the SiGe layer is increased the germanium concentration increases, wherein the first value is equal to or greater than zero.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US Pub No. 2006029805), in view of Nakamura (US Pub No. 20200058506).

 	With respect to claim 3, the art cited above does not explicitly disclose further including a barrier layer with the second type of doping formed between the drift region and the substrate. On the other hand, Nakamura discloses that N-type buffer layer (15,Fig.3) is formed between collector and drift region. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Nakamura such that buffer region is formed between drift region and collector as a field stop layer in order to optimize the performance of the device.

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895